Citation Nr: 0832625	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of hemorrhagic fever, to include 
peripheral vascular disease, and if so, whether service 
connection is warranted for that disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for polyneuropathy, and if so, whether service 
connection is warranted for that disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims.  A 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in July 2008.

The Board also notes that the veteran initially also 
disagreed with a May 2007 decision which denied the veteran 
entitlement to special monthly compensation.  However, as the 
veteran did not submit a substantive appeal as to that issue, 
it is not before the Board at this time.


FINDINGS OF FACT

1.  In a decision dated July 2003, the RO denied service 
connection for the residuals of hemorrhagic fever.  The 
veteran did not timely perfect an appeal of this decision.

2.  The evidence received since the unappealed July 2003 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
the residuals of hemorrhagic fever.

3.  The veteran did have hemorrhagic fever in service; 
however, that fever resolved without residuals, and the 
veteran does not currently have any symptomatology related to 
hemorrhagic fever.

4.  In a decision dated July 2003, the RO denied service 
connection for polyneuropathy.  The veteran did not timely 
perfect an appeal of this decision.

5.  The evidence received since the unappealed July 2003 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
polyneuropathy.

6.  The veteran did not have polyneuropathy in service; the 
preponderance of the evidence of record indicates that the 
veteran's current polyneuropathy is not related to service, 
to include his in service occurrence of hemorrhagic fever.


CONCLUSIONS OF LAW

1.  The evidence received since the July 2003 RO decision, 
which denied service connection for the residuals of 
hemorrhagic fever, is new and material and the claim for 
service connection for the residuals of hemorrhagic fever is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

2.  The veteran does not currently have any residuals of 
acute episode of hemorrhagic fever which occurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The evidence received since the July 2003 RO decision, 
which denied service connection for polyneuropathy, is new 
and material and the claim for service connection for 
polyneuropathy is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 

4.  Polyneuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in August 2006 and June 2007.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.
The veteran was also specifically informed of the law as it 
pertains to effective dates by the August 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.

Historically, the Board notes that the veteran's claims of 
entitlement to service connection for the residuals of 
hemorrhagic fever and polyneuropathy were previously finally 
denied by a July 2003 rating decision.  The veteran was 
denied service connection for the residuals of hemorrhagic 
fever because, while the veteran's service medical records 
show that he had hemorrhagic fever in service, the evidence 
did not show that he had any residuals of that hemorrhagic 
fever.  The veteran was denied service connection for 
polyneuropathy because, while he had a current diagnosis of 
polyneuropathy, no evidence had been presented linking that 
disability to service, to include as a residual of the 
veteran's hemorrhagic fever.

As the veteran did not appeal the July 2003 rating decision, 
it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2007).  

Since this decision is final, the veteran's current claims of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been received sufficient 
to reopen the veteran's claims of entitlement to service 
connection for the residuals of hemorrhagic fever and 
polyneuropathy.  Resolving all doubt in favor of the veteran, 
the Board finds the numerous newly submitted medical 
documents, including records concerning the veteran's July 
2003 left above the knee amputation, a November 2002 
treatment record addendum which indicates that the 
antibiotics that the veteran took during service may possibly 
have caused him to have polyneuropathy, and a letter from a 
private physician, dated August 2006, which notes the 
veteran's current medical status and remote medical history, 
resolving all doubt in favor of the veteran, to be sufficient 
evidence on which to reopen the veteran's claims.

As these claims have now been reopened, the Board will 
address the issue of direct service connection for the 
residuals of hemorrhagic fever, and polyneuropathy.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection 
may be granted for disability that is proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 C.F.R. § 3.310; Allen, supra.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
hemorrhagic fever, to include peripheral vascular disease, or 
polyneuropathy.  Initially, the Board points out that the 
veteran is not alleging, nor has he provided any evidence in 
support of, the question of whether the veteran's 
polyneuropathy or peripheral vascular disease are directly 
related to service.  Rather, the veteran is essentially 
asserting that he believes that his polyneuropathy and 
peripheral vascular disease are related to his in service 
diagnosis of hemorrhagic fever.  The Board also points out 
that peripheral vascular disease and polyneuropathy are the 
only disabilities that the veteran has alleged are related to 
his service connected hemorrhagic fever, nor is there any 
evidence of record indicating that the veteran may currently 
have any other residuals relating to his in service 
hemorrhagic fever.  As such, the Board will focus on the 
issues of whether the veteran's peripheral vascular disease 
or polyneuropathy are related to his in service diagnosis of 
hemorrhagic fever.

Reviewing the evidence of record, the veteran's service 
medical records do show that he was hospitalized for a 
significant period of time, from March to June 1959, with a 
combination of diagnoses of hemorrhagic fever and pneumonia.  
The veteran did during that hospitalization require a 
tracheotomy and thoracentesis to remove fluid build ups, and 
as well several transfusions.  The veteran's December 1959 
report of separation examination notes the veteran's prior 
history of hemorrhagic fever, but indicates the veteran had 
no known residuals due to hemorrhagic fever.

The first evidence of record showing that the veteran has 
peripheral neuropathy is from 1998, 39 years after the 
veteran's separation from service.  Records from that time 
note a cerebellar atrophy, and indicate that the veteran's 
most likely diagnosis was polyneuropathy due to alcoholic 
neuropathy.  Specifically, the Board notes a September 1998 
private treatment report showing a "quite impressive" 
amount of cerebellar atrophy, and a March 1999 private 
treatment report which indicates the four basic types of 
polyneuropathy, and finds that, based on the veteran's 
symptoms and test results, as well as a diagnosis of 
orthostatic hypotension, that the veteran's polyneuropathy 
was most likely an alcohol related neuropathy.  This 
diagnosis was again confirmed in multiple private treatment 
records, including those dated in February 2000, June 2000, 
and April 2001, which all indicated that the veteran's 
peripheral polyneuropathy was due to past alcohol intake.

A February 2002 VA treatment record does indicate that the 
veteran reported that he was hospitalized for 5 months in 
Korea and 2 months in the US, and had antibiotics during that 
time.  The examiner indicated that it was possible that the 
veteran's antibiotics may possibly have caused him to have 
polyneuropathy and that this might warrant further 
investigation.  The Board recognizes this opinion, however, 
in light of the extremely speculative nature of the 
examiner's opinion, and in light of the fact that he offers 
no reasons or bases for his opinion, the Board finds this 
opinion to be of limited probative value.

The evidence of record does not show that the veteran was 
diagnosed with peripheral vascular disease until 2001, 42 
years after the veteran's separation from service.  The 
veteran was hospitalized in September 2001, with complaints 
of a two year history of pain in the left lower extremity 
that had increased in intensity over the past six to eight 
months.  At that time, he had bypass surgery in his lower 
leg, due to a diagnosis of peripheral vascular disease.  
Records show that, as a result of his peripheral vascular 
disease, he eventually required a left above the knee 
amputation in April 2003.

The veteran had submitted numerous medical treatises and 
articles on the effects and complications of viral 
hemorrhagic fever.  These treatises commonly list vascular 
damage as one of the potential complications of hemorrhagic 
fever.  However, as none of these treatises or articles 
specifically discusses the veteran's case, they are of 
limited probative value.

The veteran's Social Security Administration records show 
that he is currently in receipt of benefits based on a 
diagnosis of cerebellar degeneration.

A letter dated August 2006, from a private physician is of 
record.  He notes that he has treated the veteran for the 
past five years, during which the veteran had suffered 
greatly from peripheral vascular problems.  The physician 
noted that the veteran had a left above the knee amputation 
secondary to his vascular issues and pain.  He was noted to 
have some pain with his right lower extremity, but was able 
to tolerate it as present.  The physician noted that the 
veteran was not able to tolerate a prosthesis and therefore 
his mobility was limited to the use of a wheelchair.

The physician then indicated that he knew that the veteran 
had a severe case of hemorrhagic fever while on active duty.  
He indicated that, per Center for Disease Control and 
Prevention documents, "Severe [hemorrhagic] illness is 
characterized by vascular damage and increased permeability, 
multiorgan failure, and shock."  The physician noted that 
the veteran had a very severe case of hemorrhagic fever.

The physician indicated that the veteran now required a great 
deal of assistance from his daughter, and that this added to 
his mental stress of pain, immobility, and dependency.  The 
physician closed his letter by asking for assistance for the 
veteran to secure disability compensation from the VA.

The Board does recognize this letter, however, it contains 
absolutely no opinion whatsoever regarding a connection 
between the veteran's peripheral vascular problems and his in 
service diagnosis of hemorrhagic fever.   It simply states 
that the veteran has peripheral vascular disease now, and had 
hemorrhagic fever in service, and that there are some 
documents which indicate that hemorrhagic fever can cause 
vascular damage; however, it does not specifically link the 
veteran's peripheral vascular disease to his service or his 
hemorrhagic fever in any way, and the Board therefore finds 
it of no probative value as to the etiology of the veteran's 
peripheral vascular disease.

The veteran had a VA neurological examination in October 
2007.  At that time, the veteran was noted to have reported 
having a bacterial hemorrhagic fever in service.  The 
veteran's medical history was noted, including his history of 
peripheral vascular disease and of polyneuropathy due to 
alcohol use.  After a thorough examination of the veteran, 
the physician indicated that he had reviewed this information 
with a VA hospital's chief of neurology.  The physician 
indicated that, with the veteran's examination showing intact 
reflexes at the Achilles tendon and patella tendon, the 
peripheral sensory neuropathy was relatively mild.  The 
prolonged use of alcohol was probably a contributing factor 
in his peripheral neuropathy.  He indicated that the 
veteran's severe vascular disease could also aggravate his 
neuropathy.  The examiner indicated that any bacterial sepsis 
in service was not a likely cause of the veteran's peripheral 
neuropathy.

The veteran received a VA vascular examination in October 
2007.  At that time, the veteran's claims file was reviewed.  
The veteran reported smoking 10 cigarettes a day at that 
time.  He noted that in the past, he used to smoke up to 3 
packs of cigarettes a day, but on average, one pack of 
cigarettes a day.  He reported smoking for 40 years.  He 
reported quitting alcohol in 1999.  Prior to that time, he 
reported alcohol use since 1956, up to three fifths of 
whiskey per week, and a case of beer per week.

The veteran's prior medical history was noted.  Upon 
examination, the examiner was unable to palpate a dorsalis 
pedis or posterior tibial pulse.  There was erythema in the 
plantar aspect of the foot, the toes, and the distal leg.  
The examiner was unable to palpate dorsalis pedis or 
posterior tibial pulse.  A vascular lab consult note 
indicated that the veteran had mild to moderate arterial 
disease on the right side due to superficial femoral 
obstruction.  The examiner diagnosed the veteran with 
peripheral vascular disease.  The examiner indicated that the 
veteran had hypertension and tobacco use, and that these were 
known risk factors for peripheral vascular disease, and that 
they likely contributed to the development of peripheral 
vascular disease in the veteran.

An opinion was obtained from the chief of infectious diseases 
of a VA hospital, in November 2007.  The physician reviewed 
the veteran's claims file and medical records.  She indicated 
that she noted that there was some confusion in the record as 
to whether the veteran had viral, or bacterial, hemorrhagic 
fever in service, and she felt that the fact that it was 
incorrect to deny the veteran service connection for the 
residuals of hemorrhagic fever simply on the basis that it 
was felt to be a bacterial hemorrhagic fever.

She indicated that the veteran was diagnosed with acute 
hemorrhagic fever, also called Korean hemorrhagic fever, in 
service.  She indicated that this is not known to be due to 
either of two viruses in the Hantavirus group.  The physician 
indicated that the clinical description of the veteran's 
illness in his service medical records is entirely consistent 
with that disease.  The veteran's service medical records do 
show that he then developed bacterial pneumonia due to 
Staphylococcus aureus.  She indicated that bacterial 
pneumonia is a common complication of severe illnesses of all 
types.  She indicated that it was this secondary infection in 
the veteran that was treated successfully with antibiotics 
and thoracotomy.  Thus, she indicated that the veteran's 
argument that he had viral, rather than bacterial, 
hemorrhagic fever in service, was correct.

However, she indicated that even though the veteran was 
likely correct in stating that he had a viral hemorrhagic 
fever, there is no known connection between that disease and 
peripheral vascular disease, nor is there any reason to 
suspect such a connection.  The physician indicated that it 
is true that viral hemorrhagic fever damages blood vessels 
with serious and even fatal consequences, however, if the 
patient survives, those vessels heal.  The blood vessels 
involved in viral hemorrhagic fever, namely, the 
microvasculature, are different from those involved in 
peripheral vascular disease, which are the large muscular 
arteries.  The physician indicated that the veteran's 
peripheral vascular disease was related to his smoking and  
hypertension, which are two of the four major risk factors 
for this very common condition.  Therefore, the physician 
concluded that the veteran's peripheral vascular disease was 
not caused by, or a result of, his hemorrhagic fever.  The 
Board finds this opinion particularly probative because it 
was made based on a thorough of the veteran's claims file, 
and by an expert in the field of infectious diseases.

Thus, considering all evidence of record, to include that 
cited above, the Board finds that there is no evidence of 
record indicating that the veteran currently has any 
residuals from his in service diagnosis of hemorrhagic fever, 
to include polyneuropathy or peripheral vascular disease.  

The Board also points out, as above, that no evidence has 
been presented linking these disabilities directly to 
service, and no evidence has been presented indicating that 
the veteran has any other symptomatology related to his in 
service diagnosis of hemorrhagic service.  As such, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for polyneuropathy, or 
any residuals of hemorrhagic fever, including peripheral 
vascular disease.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for the residuals 
of hemorrhagic fever is reopened; service connection for the 
residuals of hemorrhagic fever is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for polyneuropathy 
is reopened; service connection for polyneuropathy is denied.


____________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


